Exhibit 10.1

ARROWHEAD RESEARCH CORPORATION

Employment Agreement

This Employment Agreement (the “Agreement”) is made and entered into as of the
last date written below by Joseph (Ted) Kingsley (the “Executive”) and Arrowhead
Research Corporation, a Delaware corporation (the “Company”) with respect to the
terms of Executive’s employment by the Company.

WHEREAS, the Company and Executive have previously entered into a severance
agreement, dated as of May 24, 2007 (the “Severance”), outlining the terms of
Executive’s severance from the Company;

WHEREAS, the Executive desires to reduce the scope of his personal liability and
professional responsibilities and the associated stress while continuing to
contribute to the success of the Company,

WHEREAS, the Company and Executive desire to enter into a formal employment
agreement and to terminate the Severance in its entirety.

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Employment. The Company shall employ Executive, and Executive hereby accepts
employment with the Company, upon the terms and conditions set forth in this
Agreement for the period beginning on January 14, 2008 and ending as provided in
Section 4 hereof (the “Effective Date”).

2. Position and Duties. During Executive’s employment, he shall serve as the
Assistant to the President of the Company and shall have the duties,
responsibilities, functions and authority of the Assistant to the President.
During Executive’s employment, he shall report to the President and Chief
Executive Officer (the “CEO”) and shall devote his best efforts and his full
business time and attention (except for permitted vacation periods and
reasonable periods of illness or other incapacity) to the business and affairs
of the Company and its subsidiaries. Executive shall perform his duties,
responsibilities and functions to the Company and its subsidiaries hereunder to
the best of his abilities in a diligent, trustworthy, businesslike and efficient
manner.

3. Compensation and Benefits.

(a) Base Salary. For all services to be rendered by Executive pursuant to this
Agreement, the Company shall pay the Executive Two Hundred and Forty-Five
Thousand Dollars ($245,000) per annum or such higher rate as the Compensation
Committee may determine from time to time (as adjusted from time to time, the
“Base Salary”), which salary shall be payable by the Company in regular
installments in accordance with the Company’s general payroll practices.



--------------------------------------------------------------------------------

(b) Expense Reimbursement. During the Employment Period, the Company shall
reimburse Executive for all reasonable expenses incurred by him in the course of
performing his duties and responsibilities under this Agreement, consistent with
the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documentation of such expenses.

(c) Regular Benefits. The Executive shall also be entitled to participate in any
employee benefit plans and programs, such as vacation and sick leave, health,
dental, life and disability insurance, and any retirement plans, such as the
Company’s 401(k) plan, (collectively, the “Plans,” or individually, the “Plan”)
generally available to the Company’s employees. Such participation shall be
subject to the terms, eligibility and qualification requirements of the
applicable Plan documents, generally applicable policies of the Company,
applicable law and the discretion of the Board and its Compensation Committee.
Nothing contained in this Agreement shall be construed to: (i) create any
obligation on the part of the Company to establish any such Plan or to maintain
the effectiveness of any such Plan, which may be in effect from time to time, or
(ii) prevent the Company from changing the Plans, including the terms thereof,
it offers to its senior executives at any time.

(d) Option Exercise. As of the effective date of this Agreement, the Board has
approved the extension of the stock option exercise period for the Executive’s
vested options from 90 days after retirement to 1 year after retirement. As of
the effective date of the Agreement, no additional Executive stock options will
vest and the unvested options will be cancelled.

4. Term.

(a) At-Will Employment. Executive’s employment with the Company shall be
“at-will” employment under the laws of California, which means employment may be
terminated by either the Company or Executive at any time and for any reason or
for no reason, with or without notice. Without limiting the effect of the
foregoing, the Employment Period shall continue until the earlier of January 13,
2009 or:

(i) by Executive’s resignation (with or without Good Reason (as defined below));

(ii) by Executive’s death or his mental or physical disability or incapacity
(each as determined by the Board in its good faith judgment); or

(iii) by the Company at any time (with or without Cause (as defined below)).

(b) Termination for Cause. If the Employment Period is terminated by the Company
without Cause or by Executive with Good Reason, Executive shall be entitled to
continue to receive (i) his Base Salary payable in regular installments as
special severance payments from the date of termination and (ii) those benefits
expressly required under applicable law (such as COBRA), paid by the Company,
through the one (1) year anniversary of the date of

 

2



--------------------------------------------------------------------------------

this Employment Agreement. Notwithstanding anything herein to the contrary, no
amounts shall be payable pursuant to this Section 4(b) unless and until
Executive has executed and delivered to the Company a general release in favor
of the Company in form and substance reasonably satisfactory to the Board and
only so long as Executive has not breached the provisions of Sections 5, 6 and 7
hereof. Except as provided in this Section 4(b), Executive shall not be entitled
to any other salary, compensation or benefits after termination of the
Employment Period.

(c) If the Employment Period is terminated by the Company for Cause, by
Executive’s resignation without Good Reason, or due to Executive’s death or his
mental or physical disability or incapacity (each as determined by the Board in
its good faith judgment), Executive or his heirs shall only be entitled to
receive his Base Salary through the one year anniversary of this Agreement (up
to a total of $245,000 less payments made to date) and shall not be entitled to
any other salary, compensation or benefits from the Company or its subsidiaries
thereafter.

(d) Except as otherwise expressly provided herein, all of Executive’s rights to
salary, bonuses, fringe benefits and other compensation hereunder which accrue
or become payable after the termination or expiration of the Employment Period
shall cease upon such termination or expiration, other than those expressly
required under applicable law (such as COBRA). The Company may offset any
amounts Executive owes it or its subsidiaries against any amounts it or its
subsidiaries owes Executive hereunder.

(e) For purposes of this Agreement, “Cause” shall mean (i) the conviction (by
trial or upon a plea of nolo contendere) of a felony or other crime involving
moral turpitude or the commission of any other material act or omission
involving dishonesty, disloyalty or fraud with respect to the Company or any of
its subsidiaries or any of their customers or suppliers, (ii) reporting to work
under the influence of alcohol or illegal drugs, the use of illegal drugs
(whether or not at the workplace) or other repeated conduct causing the Company
or any of its subsidiaries substantial public disgrace or disrepute or economic
harm, (iii) the engaging of gross misconduct and the failure to cease such
conduct and rectify any harm to the Company resulting therefrom within 30 days
after written demand therefor by the Company identifying with reasonable
particularity such conduct and harm, or (iv) any other material breach of this
Agreement by Executive and the failure to cease such breach and rectify any harm
to the Company resulting therefrom within 30 days after written demand therefor
by the Company identifying with reasonable particularity such breach and harm.

(f) For purposes of this Agreement, “Good Reason” shall mean any material breach
of this Agreement by the Company and the failure to cease such breach and
rectify any harm to Executive resulting therefrom within 30 days after written
demand therefor by Executive identifying with reasonable particularity such
breach and harm.

5. Confidential Information. Executive acknowledges that the information,
observations and data (including trade secrets) obtained by him while employed
by the Company and its subsidiaries concerning the business or affairs of the
Company or any of its subsidiaries (“Confidential Information”) are the property
of the Company or such subsidiary. Therefore, Executive agrees that he shall not
disclose to any unauthorized person or use for his own purposes any Confidential
Information without the prior written consent of the Board, unless and

 

3



--------------------------------------------------------------------------------

to the extent that the Confidential Information becomes generally known to and
available for use by the public other than as a result of Executive’s acts or
omissions. Executive shall deliver to the Company at the termination or
expiration of the Employment Period, or at any other time the Company may
request, all memoranda, notes, plans, records, reports, computer tapes,
printouts and software and other documents and data (and copies thereof)
embodying or relating to the Confidential Information, Work Product (as defined
below) or the business of the Company or any other subsidiaries which he may
then possess or have under his control.

6. Inventions and Patents. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether or not patentable) which
relate to the Company’s or any of its subsidiaries’ actual or anticipated
business, research and development or existing or future products or services
and which are conceived, developed or made by Executive while employed by the
Company and its subsidiaries (“Work Product”) belong to the Company or such
subsidiary. Executive shall promptly disclose such Work Product to the Board
and, at the Company’s expense, perform all actions reasonably requested by the
Board (whether during or after the Employment Period) to establish and confirm
such ownership (including, without limitation, assignments, consents, powers of
attorney and other instruments).

7. Non-Solicitation. During the Employment Period and for two (2) years
thereafter, Executive shall not directly or indirectly through another, person
or entity (i) induce or attempt to induce any employee of the Company or any
subsidiary to leave the employ of the Company or such subsidiary, or in any way
interfere with the relationship between the Company or any subsidiary and any
employee thereof, (ii) hire any person who was an employee of the Company or any
subsidiary at any time during the Employment Period or (iii) induce or attempt
to induce any customer, supplier, licensee, licensor, franchisee or other
business relation of the Company or any subsidiary to cease doing business with
the Company or such subsidiary, or in anyway interfere with the relationship
between any such customer, supplier, licensee or business relation and the
Company or any subsidiary (including, without limitation, making any negative or
disparaging statements or communications regarding the Company or its
subsidiaries).

8. Enforcement. If, at the time of enforcement of Sections 5, 6 and 7 of this
Agreement, a court holds that the restrictions stated herein are unreasonable
under circumstances then existing, the parties hereto agree that the maximum
period or scope under such circumstances shall be substituted for the stated
period or scope. Because Executive’s services are unique and because Executive
has access to Confidential Information and Work Product, the parties hereto
agree that money damages would not be an adequate remedy for any breach of this
Agreement. Therefore, in the event a breach or threatened breach of this
Agreement, the Company or its successors or assigns, in addition to other rights
and remedies existing in their favor, shall be entitled to specific performance
and/or injunctive or other equitable relief from a court of competent
jurisdiction in order to enforce, or prevent any violations of, the provisions
hereof (without posting a bond or other security). In addition, in the event of
a breach or violation by Executive of Section 7, the nonsolicitation period
shall be tolled until such breach or violation has been duly cured. Executive
acknowledges that the restrictions contained in Section 7 are reasonable and
that he has reviewed the provisions of this Agreement with his legal counsel.

 

4



--------------------------------------------------------------------------------

9. Executive’s Representations. Executive hereby represents and warrants to the
Company that (i) the execution, delivery and performance of this Agreement by
Executive do not and shall not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which he is bound, (ii) Executive is not a party to
or bound by any employment agreement or noncompete agreement with any other
person or entity, and (iii) upon the execution and delivery of this Agreement by
the Company, this Agreement shall be the valid and binding obligation of
Executive, enforceable in accordance with its terms. Executive hereby
acknowledges and represents that he has consulted with independent legal counsel
regarding his rights and obligations under this Agreement and that he fully
understands the terms and conditions contained herein.

10. Survival. Sections 5 through 19 shall survive and continue in full force in
accordance with their terms notwithstanding the expiration or termination of the
Employment Period.

11. Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:

Notices to Executive:

Joseph (Ted) Kingsley

c/o Chief Financial Officer

Arrowhead Research Corporation

201 South Lake Avenue

Suite 703

Pasadena CA 91101

Notices to Company:

Arrowhead Research Corporation

201 South Lake Avenue

Suite 703

Pasadena CA 91101

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

12. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any action in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.

 

5



--------------------------------------------------------------------------------

13. Complete Agreement. This Agreement, those documents expressly referred to
herein and other documents of even date herewith embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way
(including, without limitation, the Term Letter, but excluding any breaches
thereof by either party prior to the date hereof.

14. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

15. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

16. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign his rights
or delegate his duties or obligations hereunder without the prior written
consent of the Company.

17. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of California, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of California or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of California.

18. Amendment and Waiver. The provisions of this Agreement maybe amended or
waived only with the prior written consent of the Company (as approved by the
Board) and Executive, and no course of conduct or course of dealing or failure
or delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement (including, without limitation, the Company’s right to terminate
the Employment Period for Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.

19. Taxes. All payments made pursuant to this Agreement shall be subject to
withholding of applicable income and employment taxes.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has duly executed this Agreement
effective as of the last day written below.

 

Dated: March 10, 2008     ARROWHEAD RESEARCH CORPORATION         /s/ Christopher
Anzalone         Christopher Anzalone         President and Chief Executive
Officer Dated: March 10, 2008     EXECUTIVE         /s/ Joseph (Ted) Kingsley  
      Joseph (Ted) Kingsley

 

7